Case 4:16-cr-00059-LGW-CLR Document 83 Filed 06/25/20 Page 1 of 3

Iu the Auited States District Court
for the Southern District of Georgia
Sabannah Dibision

UNITED STATES OF AMERICA,

Vv. CR 416-059
VINCENT GREEN,

Defendant.

ORDER

Before the Court is Defendant Vincent Green’s motion for
compassionate release under 18 U.S.C. § 3582(c) (1) (A), as amended
by the First Step Act. Dkt. No. 81. For the reasons below,
Green’s motion is DISMISSED.

BACKGROUND

In April 2016, under a written plea agreement, Green pleaded
guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g) (1), 924(e) (1). Dkt. Nos. 21, 22. As an
armed career criminal, he faced a statutorily mandated prison term
of fifteen years to life. His advisory guidelines range was 180
months’ imprisonment. In February 2017, the Court sentenced Green
to 180 months’ imprisonment with the Bureau of Prisons (“BOP”).
Dkt. No. 56. Green directly appealed, and the Court of Appeals
affirmed his conviction and sentence. Dkt. Nos. 58, 72. According

to the BOP website, Green is currently incarcerated at FMC Forth
Case 4:16-cr-00059-LGW-CLR Document 83 Filed 06/25/20 Page 2 of 3

Worth, located in Fort Worth, Texas, with a projected release date
of November 21, 2024.

Now Green moves the Court for compassionate release under 18
U.S.C. § 3582(c) (1) (A). Green’s motion is based on the COVID-19
pandemic and his concern for his health. As the Government notes,
however, Green has not averred that he has exhausted his
administrative remedies with the BOP as required by 18 U.S.C.
§ 3582(c) (1) (A).

DISCUSSION

Before a prisoner can file a motion under 18 U.S.C. § 3582,
he must first have “fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the
[his] behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant's facility, whichever is
earlier.” Id. § 3582(c) (1) (A). Here, Green does not allege in his
motion that he attempted to exhaust his administrative remedies.
See Dkt. No. 172.

The BOP has an administrative process in place to determine
how best to respond to the risk each individual inmate faces from
COVID-19. The exhaustion requirement allows the BOP to apply that
process in a timely and orderly manner without giving preferential
treatment to inmates who prematurely file motions with the Court.
Having found that Green has failed to exhaust his administrative

remedies, the Court concludes that it does not have jurisdiction
Case 4:16-cr-00059-LGW-CLR Document 83 Filed 06/25/20 Page 3 of 3

to decide Green’s request. See United States v. Matthews, No. 5:01-

 

cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020) (“Because
‘{nJothing in the record . . . indicates [petitioner] exhausted
his administrative remedies before filing his request,’ the Court
does not have jurisdiction to consider the motion.” (quoting United
States v. Coates, 775 F. App'x 669, 671 (11th Cir. 2019))).

Accordingly, Green’s motion for compassionate release, dkt.
no. 81, is DISMISSED.

SO ORDERED, this gs) day of June, 2020.

 

HON] LIZA GODBEY WOOD, JUDSE
UNI STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
